Title: To John Adams from James McHenry, 25 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 25 June 1799

The within letters vz. two from Major General Hamilton dated the 7th & 22d of May, and two extracts from two letters from Lt. Col. Smith to Gen Hamilton dated the 16th of May & 18th of June inst. will shew that a misconception has taken place relative to Mr. Fowler, whose name was presented to you in my letter of the 9th of May ulto to fill the vacancy of Major in the 12th Regiment, in pursuance of General Hamilton’s letter of the 7th of May.
As I suspended notifying Mr. Fowler of his appointment, the case is of course open to correction should you deem it proper to recall the appointment and substitute Fonda. I have reason to believe that Fonda is likely to make an officer a shade better than Fowler.
I have the honour to be with the greatest respect—Sir, your most obt. & very hbe—st

James McHenry